UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 MOHAMMED NAZIR BIN LEP,

         Petitioner,

                v.                                            Civil Action No. 20-3344 (JDB)
 JOSEPH R. BIDEN et al.,

         Respondents.



                             AMENDED SCHEDULING ORDER
       Upon consideration of [108] respondents’ consent motion to revise scheduling order

deadlines, and the entire record herein, it is hereby ORDERED that the following schedule shall

govern future proceedings:

       1. Respondents shall respond to [107] petitioner’s discovery motion and file any other

          motions regarding petitioner’s motion by not later than April 29, 2022.

       2. Petitioner shall file his reply in further support of [107] his discovery motion and his

          response to respondents’ other motions by not later than June 3, 2022.

       3. Respondents shall file their reply in further support of their other motions by not later

          than June 17, 2022.

       SO ORDERED.

                                                                               /s/
                                                                        JOHN D. BATES
                                                                   United States District Judge


Dated: April 6, 2022